Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-19-00660-CR

                         Stephanie Lynn CARRANZA,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

           From the County Court at Law No. 1, Bexar County, Texas
                           Trial Court No. 610041
               The Honorable Helen P. Stowe, Judge Presiding

   BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED December 4, 2019.


                                        _________________________________
                                        Luz Elena D. Chapa, Justice